Citation Nr: 1727550	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-46 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating greater than 10 percent from August 20, 2014 and a compensable rating before August 20, 2014 for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Navy from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran previously requested the opportunity to testify at a videoconference hearing.  A hearing was scheduled for January 2012, but the Veteran did not appear.  Her request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In September 2016, the Board remanded this matter for additional development.  The matter has now returned for adjudication.


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in December 2016 in relation to her right ankle residuals; she failed to report and has not shown good cause for doing so.

2. Entitlement to an increased rating for right ankle residuals cannot be established without the scheduled examination.

3. The increased rating claim is not an initial original claim.


CONCLUSION OF LAW

The Veteran's claim for an increased rating for right ankle residuals is denied as a matter of law because she failed to report to a scheduled VA examination without good cause.  38 C.F.R. §§ 3.160, 3.655, 20.302 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence.  However, when the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  The Veteran was granted service connection for her right ankle residuals in September 1992.  She did not file a notice of disagreement within one year of that rating and the decision became final.  38 C.F.R. § 20.302.  The Veteran filed the instant claim for an increased rating in October 2008.  Thus, this is a claim for increase and not an original claim.  See 38 C.F.R. § 3.160(f).

In light of the inadequacy of the prior examination, the Board remanded the claim in September 2016.  The remand required the RO to obtain a new examination for the Veteran.

The record reflects that the Veteran was scheduled for an additional VA examination in December 2016.  The record further reflects that the Veteran failed to report for the VA examination, and failed to provide good cause for her absence.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997) ("When a claimant fails to appear for a scheduled reexamination pursuant to a claim for an increased rating, 38 C.F.R. § 3.655(b) dictates that the claim be denied unless the appellant has good cause for his failure to appear.").  The January 2017 supplemental statement of the case noted that the Veteran failed to report for her examination, did not offer any reason for her failure, and had not shown good cause.  The supplemental statement of the case warned that it could not consider evidence that may have been developed at the examination.

It is recognized that a January 2017 decision assigned a 10 percent rating for the residuals of a right ankle fracture effective from August 20, 2014.  Such was based on the findings of an August 20, 2014 VA examination and application of Petitti v. Shinseki, 27 Vet. App. 415 (2015) wherein the Court of Appeals for Veterans Claims held that "[u]nder [38 C.F.R.] § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint."  Yet, despite the favorable action, which was essentially driven by precedential case law, an updated examination was necessary.  The Veteran claimed to have experienced increased pain in her right leg and ankle, and the August 2014 VA examination was not adequate to address that pain.  There were also no findings addressing the even more recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), i.e., an examination that addressed range of motion testing on weight-bearing and nonweight-bearing.  Without the examination, the evidence is not sufficient to make a determination as to an increased rating beyond that granted by the RO.

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met, and the claim must be denied.  The Board does not have discretion to hold otherwise as the regulation uses the phrase "shall be denied."  


ORDER

Entitlement to a rating greater than 10 percent from August 20, 2014 and a compensable rating before August 20, 2014 for residuals of a right ankle fracture is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


